Citation Nr: 0708411	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-19 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a right tibia fracture with 2 cm shortening of 
right lower extremity.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran served on active duty service from May 1994 to 
August 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which granted a noncompensable initial rating for the 
veteran's right tibia fracture with 2 cm shortening of right 
lower extremity.


FINDING OF FACT

Residuals of a right tibia fracture include a 2 cm leg length 
discrepancy with no evidence of knee or ankle disability; or 
limitation of motion due to pain on motion, weakened 
movement, excess fatigability, incoordination, and pain on 
movement of the joint.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
residuals of a right tibia fracture with 2 cm shortening of 
right lower extremity have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2006) 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

VA has made all reasonable efforts to assist the veteran in 
the development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  In a letter dated in May 
2003, the veteran was notified of the information and 
evidence needed to substantiate and complete her claim, of 
what part of that evidence she was to provide, and what part 
VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board finds that the veteran was fully notified of the 
need to give to VA any evidence pertaining to her claim.  The 
May 2003 letter advised the veteran to send additional 
information or evidence within 30 days of the date of the 
letter and that she should make sure VA receives additional 
evidence within one year from the date of the letter.  The 
veteran was also advised to let VA know if there is evidence 
or information that she thought would help support her claim.  

Notice fully complying with the provisions of the VCAA was 
provided to the veteran in May 2003 prior to the rating 
decision.  The veteran did receive proper VCAA notice prior 
to the initial rating decision denying her claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available VA and private medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1), (2), (3).  For the reasons set forth above, 
and given the facts of this case, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error.  


Legal Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2002).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the claim herein at issue, is an original claim 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held consideration should be given to functional 
loss due to pain as provided in 38 C.F.R. § 4.40.  The Court 
noted 38 C.F.R. § 4.40 required a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); Johnston v. 
Brown, 10 Vet. App. 80 (1997).  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995) the Court held that diagnostic codes based 
solely on range of motion do not subsume 38 C.F.R. § 4.40 or 
4.45.  They ruled that 38 C.F.R. § 4.14 which forbids 
pyramiding does not rule out consideration of higher ratings 
based on a greater limitation of motion due to pain on use 
including during flare-ups.  The Court ordered the Board to 
apply the provisions of 38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint 
in increased ratings cases.

Functional loss due to pain can also limit range of motion.  
See 38 C.F.R. § 4.40 (2002); DeLuca, 8 Vet. App. at 205; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); see also 
38 C.F.R. §§ 4.45, 4.59.  In Schafrath, the Court noted that 
Section 4.40 recognizes that "functional loss" may be caused 
by pain "on use" or a "limitation of flexion" and that 
functional loss caused by either factor should be compensated 
at the same rate.

Right tibia fracture with 2 cm shortening of right lower 
extremity has been rated by the RO under the provisions of 
Diagnostic Code 5262.  Diagnostic Code 5262 provides that a 
10 percent evaluation is assignable for impairment of the 
tibia and fibula with slight knee or ankle disability.  A 20 
percent evaluation is assignable for impairment of the tibia 
and fibula with moderate knee or ankle disability.  When 
impairment of the tibia and fibula is manifested by malunion 
with marked knee or ankle disability, a 30 percent evaluation 
is assigned.  Nonunion, with loose motion requiring a brace, 
is assigned a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  The normal range of knee motion is 
from zero to 140 degrees of flexion and extension.  38 C.F.R. 
§ 4.71, Plate II.  The normal range of ankle motion is from 
zero to 20 degrees of dorsiflexion and from zero to 45 
degrees of plantar flexion.  Id.

Analysis

Private medical records show that in October 1996, the 
veteran was admitted to medical facility after being hit by a 
motor vehicle while crossing the street.  Upon physical 
examination, the right proximal tibia was tender and swollen 
with deformity.  Her skin was without erythema and the 
neurovascular status was normal.  The veteran was diagnosed 
with closed fracture of the tibia, proximal end.      

She was later seen that morning by a trauma surgeon.  She 
complained of right leg pain below the knee.  Upon physical 
examination it was noted that there was right bony 
abnormality below the knee with pain to palp.  The veteran 
was negative for clubbing, cyanosis, and edema.  There were 
moderately impaired peripheral pulses in both lower 
extremities.  It was further noted that the veteran could 
move all extremities, deep tendon reflexes were 2/2, and her 
sensory was intact.  She was diagnosed with apparent fracture 
of the right lower extremity-tibia.

The veteran underwent surgery for her fractured tibia in 
October 1996.  A rod was placed and passed across the 
fracture site.  The outrigger was then drilled proximally, 
and a screw was then placed.  One distal screw was then 
placed under direct visualization.      

After surgery, the veteran was again seen in October 1996.  
It was noted that the wounds were clean with no sign of 
infection.  She was having some swelling over the Achilles 
tendon and some bruising, which her doctor believed was from 
the edema from the fracture.  Although the veteran was 
worried about her rotation, the doctor thought it appeared to 
be correct.  The veteran was not able to get her knee 
completely out straight, but the doctor believed that once 
she is able to, she will be close to straightening it out.  
  
VA medical records from January 2000 show that an order was 
received for a shoe lift.  The leg length discrepancy was 
measured at 1/2 inch.  In September 2001, the veteran was 
fitted with the shoe lift.   

The veteran was afforded a VA examination in November 2003.  
The veteran reported that after a motor vehicle accident in 
1996, she had surgery on a tibia fracture that involved 
placement of an intermedullary nail with proximal and distal 
locking screws.  After removal of the distal screw, she 
noticed back pains while her tibia healed.  She was noted to 
have a half-inch leg length discrepancy and was issued a heel 
lift.  She did not wear it because it gave her problems with 
her shoes.  She noted that after the surgery, she also 
noticed some loss of sensation and tingling on the lateral 
portion of her right knee.  At the time of the examination, 
she stated that she had no current pain in the right leg.  
She noted that the sensation never returned to normal.  

On physical examination of her leg lengths, true leg lengths 
were recorded measuring from the anterior iliac spine to the 
medial malleolus.  Right extremity was 87 cm, left extremity 
was 89 cm making a 2 cm leg length discrepancy.  Upon 
examination of her right lower extremity, it was noted that 
the knee was pain free and had a motion of 0 to 130 degrees 
with an ankle that was pain free and had normal motion.  The 
impression was a 2 cm leg length discrepancy without 
correction, which the examiner noted is a marginal leg length 
discrepancy to be clinically relevant.  The examiner further 
noted that leg length discrepancy under 1 inch does not cause 
any other symptoms.      

Based on a through review of the record, the Board finds that 
the veteran's service-connected right tibia fracture with 2 
cm shortening of right lower extremity is not manifested by 
findings that support the assignment of an initial 
compensable rating.  The November 2003 VA examination shows 
that the veteran had no knee or ankle pain.  It was also 
noted that the range of motion for his right knee was 0 to 
130 degrees with normal range of motion being 0 to 140 
degrees; and the range of motion for his right ankle was 
normal.  There was no evidence any knee or ankle disability 
to warrant an evaluation of 10, 20, or 30 percent.  Further, 
there was no malunion with loose motion requiring a brace to 
warrant a 40 percent evaluation. All residual surgical scars 
have been reported as well-healed and nontender.

The Board also notes that there was no evidence of limitation 
of motion due to pain on motion, weakened movement, excess 
fatigability, incoordination, and pain on movement of the 
joint.  As such, a compensable evaluation is not warranted 
for the veteran's right tibia fracture with 2 cm shortening 
of right lower extremity.  38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet App 202 (1995). 

The veteran has contended that a compensable evaluation 
should be assigned for her right leg condition as it 
precipitated a chronic low back condition. The Board observes 
that service connection on a secondary basis and a 10 percent 
evaluation has been granted for chronic mechanical back pain. 
As discussed above, however, functional impairment 
attributable to the disability on appeal itself does not 
warrant a compensable evaluation.  

As the preponderance of the evidence is against the veteran's 
claim for an increased rating, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2003).  
There is no showing that the veteran's service-connected 
right tibia fracture with 2 cm shortening of right lower 
extremity presents such an exceptional or unusual disability 
picture so as to warrant the assignment of a higher 
evaluation on an extra-schedular basis.  In this regard, the 
veteran has not been hospitalized for this disability during 
the appeal period.  In the absence of evidence of the need 
for frequent hospitalization or marked interference with 
employment, referral of the case for consideration of an 
extraschedular rating is not in order.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An initial compensable rating for residuals of a right tibia 
fracture with 2 cm shortening of right lower extremity is 
denied.



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


